Citation Nr: 0726432	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-42 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
2, asserted as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972 and from August 1990 to August 1991.  He also served in 
the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the veteran's claim of 
entitlement to service connection for diabetes mellitus type 
2.

In September 1997, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge in support of 
claims of service connection for multiple joint pain, which 
was asserted as a left shoulder condition, and for multiple 
chemical sensitivity, which was asserted as a blood disorder.  
These issues were remanded by the Board in October 2003 to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  As May 2007 letters reflect, the AMC continues to 
develop the remanded claims.  The veteran's diabetes mellitus 
claim was certified by the RO to the Board in January 2007, 
and thus, the only issue before the Board is the veteran's 
claim of service connection for diabetes mellitus type 2.  
The Board notes that because the AMC continues to develop the 
remanded claims, the issues previously before should be 
returned to the AMC for appropriate action.  Thus, the Board 
is returning the claims folder and transferring the temporary 
folder, i.e., the entire record, to the AMC.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam and 
was not awarded the Vietnam Service Medal and thus is not 
presumed to be exposed to herbicides, including Agent Orange, 
and there is no evidence showing that the veteran was exposed 
to herbicides during service, including Agent Orange.

2.  Diabetes mellitus was not present in service or until 
many years thereafter, and is not shown to be related to 
service or to an incident of service origin.  




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In a November 2004 letter, which predates the November 2005 
rating decision on appeal, the RO notified the veteran of the 
first element, i.e., that the evidence needed to show that 
his diabetes mellitus had its onset in or was aggravated by 
service.  The letter also satisfied the second and third 
elements because it notified the veteran of the evidence he 
was responsible for submitted and identified the evidence 
that VA would obtain.  As to the fourth element, the letter 
advised the veteran to send VA any evidence that he had, 
which shows that he was notified that he should submit to VA 
any evidence in his possession that pertained to the claim.  

In prosecuting this appeal, the veteran acknowledges that he 
never served in Vietnam and instead argues that service 
connection is warranted on a presumptive basis due to 
exposure to herbicides from aircraft on which he flew from 
1979 to 1982.  His arguments demonstrate his understanding of 
what was necessary to substantiate his claim, i.e., any 
notice defect was cured by the veteran's actual knowledge.  
See Sanders; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate his claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, in a March 2006 letter, the RO notified the 
veteran of these criteria.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
this regard, the Board acknowledges that the veteran 
maintains that he was exposed to Agent Orange while flying 
aircraft from 1979 to 1982 in the Air Force Reserves because 
the aircraft were used to spray Agent Orange in Vietnam from 
1962 to 1971 and that he was thus exposed to Agent Orange 
residue.  As will be discussed below, despite a specific 
request to do so, the veteran has not provided VA with any 
information to permit the RO to verify the identity of the 
precise aircraft on which he flew to determine whether the 
specific planes were involved in spraying Agent Orange in 
Vietnam or had herbicide residue.  Thus, VA was unable to 
take further action on this matter.  

The Board notes that the VA has neither afforded the veteran 
an examination nor solicited a medical opinion as to the 
onset and/or etiology of his diabetes mellitus.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds that the evidence of 
record in this case is sufficient to decide the claim and a 
current VA examination is not necessary. 

The veteran did not serve in Vietnam and there is no evidence 
showing that he was exposed to herbicides during service.  In 
addition, he does not contend that his diabetes mellitus had 
its onset in service.  The evidence shows that the veteran 
was initially diagnosed as having this disease in May 2001, 
many years after his discharge from his second period of 
active duty, and he does not contend otherwise.  Moreover, 
diabetes mellitus is not the type of disability that is 
observable by a lay person.  See 38 C.F.R. § 3.159(a)(2) 
(2006).  In the absence of any competent evidence linking the 
disease to service, there is no reasonable possibility that a 
VA examination would result in pertinent findings.  Thus, VA 
is not required to afford him a medical examination and/or 
obtain medical opinions as to the etiology or onset the 
claimed disorders.  As such, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Background and Analysis

The veteran essentially contends that service connection is 
warranted for diabetes mellitus because he developed the 
condition as a consequence of his exposure to Agent Orange 
while flying aircraft from 1979 to 1982 in the Air Force 
Reserves.  He maintains that the aircraft were used to spray 
Agent Orange in Vietnam from 1962 to 1971 and that he was 
thus exposed to herbicides.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Active, military, naval, or air 
service constitutes active duty, any period of active duty 
for training during which the claimant was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the claimant was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) and 38 C.F.R. § 3.6(a).  

As to the veteran's service in the Air Force Reserves, 
service connection may be granted only for disability 
resulting from injury or disease incurred in or aggravated 
during a period of active duty for training or for disability 
resulting from injury during inactive duty training.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
diabetes mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including diabetes 
mellitus, type 2, will be established even though there is no 
record of such disease during service, provided that the 
disease is are manifest to a degree of 10 percent or more at 
any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the RO has pointed out, although presumptive service 
connection is available for diabetes mellitus type II due to 
herbicide exposure, there is no competent evidence that the 
veteran was exposed to herbicides during service.  In this 
regard, the Board notes that although the veteran served 
during the Vietnam era, he acknowledges that he never served 
in Vietnam.  The veteran contends that he was exposed to 
Agent Orange because he flew C-130 aircraft while in the Air 
Force Reserves from 1979 to 1982.  While these planes may be 
of the type that were used in Vietnam to dispense Agent 
Orange from 1962 to 1971, there is no evidence that any of 
the planes on which the veteran flew dispensed Agent Orange 
in Vietnam or that there was any residual Agent Orange on the 
aircraft the veteran served on.  Further, the veteran has not 
submitted any evidence substantiating his contention that 
there was any residual Agent Orange material on the aircraft 
he served on.  His assertion, standing alone, is not 
sufficient to show he had actual exposure to Agent Orange, 
years after it was used in Vietnam.

The veteran was discharged from his second period of active 
duty in August 1991, and he was not diagnosed as having 
diabetes mellitus type II until May 2001, and he does not 
contend otherwise.  Thus, presumptive service connection for 
diabetes mellitus type II as a chronic disease under 
38 C.F.R. § 3.309(a) is not available.  In addition, because 
he did not serve in Vietnam and was not awarded the Vietnam 
Service Medal, he cannot be presumed to have been exposed to 
herbicides during service.  Thus, presumptive service 
connection is not warranted under 38 C.F.R. § 3.309(e) is not 
warranted.  Finally, there is no medical evidence linking his 
diabetes mellitus type II to service.  As such, service 
connection is not warranted on either a direct or a 
presumptive basis.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007).




ORDER

Service connection for diabetes mellitus type II is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


